MEMORANDUM OPINION AND ORDER TO DISMISS
BRETT, Judge:
This is an attempted appeal by transcript from a conviction for the crime of Attempted Second Degree Burglary in which plaintiff in error entered a plea of guilty, and was sentenced to serve two years in the state penitentiary by the District Court of Tulsa County, Oklahoma, on November 20, 1967. After reviewing the purported transcript of the record, we fail to find a copy of the judgment and sentence entered by the District Court.
This Court has long held that where the transcript fails to contain the final judgment sought to be reversed, the Court of Criminal Appeals has no jurisdiction to consider the appeal. See: Stanton v. State, 23 Okl.Cr. 193, 213 P. 914, and cases cited; also: Sprouse v. State, Okl.Cr.App., 432 P.2d 664.
It is therefore the order of the Court that the attempted appeal herein shall be dismissed.